Exhibit 10.31

SECOND AMENDED AND RESTATED SERVICES AGREEMENT

THIS SECOND AMENDED AND RESTATED SERVICES AGREEMENT (the “Amendment”) is made
and entered into as of the later of April 1, 2008, or the execution of the
Agreement by both parties (the “Effective Date”) between, Tenet Healthsystem
Norris, Inc., a California corporation, doing business as USC/Kenneth Norris Jr.
Cancer Hospital (“Hospital”) and HemaCare Corporation, a California corporation
(“HemaCare”).

RECITALS

A. Hospital and HemaCare are parties to that certain Services Agreement
effective January 30, 2003, and its subsequent l Amendment To Services Agreement
effective April 1, 2006 (the “Prior Agreement”) for the provision of Therapeutic
Hemapheresis (TA) and Stem.Cell services (the “Services”); and

B. Hospital and HemaCare desire to mutually extend the term of the Prior
Agreement and otherwise to amend and restate the Prior Agreement as set forth
herein in such capacity.

Now, THEREFORE, in consideration of the foregoing premises and for valuable
consideration the receipt of which is acknowledged by the parties, Hospital and
HemaCare agree to amend the Agreement as follows:

1. Section I is deleted, restated and incorporated herein and made a part of the
Prior Agreement as follows:

“I. HEMACARE'S RESPONSIBILITY: HemaCare shall be responsible for providing the
following:

A. At all times, use best efforts to provide autologous stem cell collection
services seven days a week, 24 hours a day. “Regularly” scheduled cases require
24 hours prior notice from Hospital. All cases with less notice shall be deemed
to be emergency services, and HemaCare shall use best efforts to provide those
services. Hospital agrees that HemaCare shall not be liable for any damages,
claims or losses that may result if HemaCare is unable to provide the services
within the time periods specified in this section.

B. Supply the collection instrument, disposable kits, and anticoagulants in
advance of the scheduled procedure and comply with Hospital's policies and
procedures for the disposal of such supplies and waste products. HemaCare's
responsibility around supplies and reagents include:

1. Equipment maintenance, monitoring, and corrective actions in the event of
failure.

 

 

 

2. Visually examine each supply and reagent used to collect cellular therapy
products for evidence of contamination or outdated expirations prior to use.

3. Assign and deliver with procedure supplies a set of unique, numeric or
alphanumeric uniform set of numbers and bar codes unless otherwise supplied by
the facility.

C. Maintain Standard Operating Procedures governing autologous stem cell
collection services in compliance with the appropriate state and federal
regulatory agencies, including but not limited to Foundation for the
Accreditation of Cellular Therapy, the Joint Commission, and Hospital's Policies
and Procedures.

D. Provide a detailed standard operating procedure (the “SOP”) manual relating
to the collection process that is readily available to Hospital and Hospital
staff upon request that includes:

1. Procedures for preparation, approval, implementation, review, and revision of
all procedures.

2. Standardized formats and a system for identifying and naming procedures,
worksheets, reports, and forms.

3. Description of equipment and supplies used, a stepwise description of the
procedure and/or reference to other SOP's required to perform procedure.

4. Reference section listing appropriate literature.

5. Copies of current versions of orders, worksheets, reports, labels, and forms
where applicable.

6. Archived policies and procedures, the inclusive dates of use, and their
historical sequence, are maintained for a minimum of ten years from archival or
according to governmental or institutional policy, whichever is longer.

E. Ensure that all personnel providing autologous stem cell collection services
for HemaCare, pursuant to this Agreement, have appropriate and current state
licenses, current CPR certification, and such annual health clearances as may be
required by appropriate state and federal regulatory agencies, including but not
limited to Hospital's Policies and Procedures.

F. Ensure that all HemaCare personnel providing autologous stem cell collection
services pursuant to this Agreement shall have undergone appropriate training,
and shall provide services in accordance with HemaCare's Standard Operating
Procedures, as may be amended by HemaCare from time to time, will complete the
apheresis records and supply the originals as part of the hospital record while
keeping a copy for the HemaCare chart, and shall be knowledgeable of and shall
comply with such patients' rights as defined by the Hospital and the appropriate
state and federal regulatory agencies.

 

 

 

G. The HemaCare's hemapheresis nurse specialist will be responsible for:

1. Obtaining vital signs.

2. Drawing samples for lab tests for CBC, and Chemistries.

3. If available, reviewing results of infectious disease testing done within the
prior 30 days to ensure proper labeling of product at the time of collection.

4. Obtaining consent from the patient for the apheresis collection procedure.

Notwithstanding, planned donations will be pre-approved by Hospital's Medical
Director overseeing collections and donations.

H. Develop, construct, and maintain a written Quality Management Plan which
supports the Hospital's performance improvement, quality control, and any/all
other related policies, procedures and initiatives. Quality Management Plan
shall comply with FDA, AABB, and FACT-JACIE.

I. Attend Quarterly BMT Committee Meeting and present stem cell collection data
and other quality indicators in accordance with Quality Assurance Plan to ensure
preparedness for any state, federal regulatory or accrediting body audit/survey.

J. Prepare an annual summary, inclusive of collection procedures, for the
Hospital's Governing Board and other relevant Hospital committees.

K. COMPLIANCE OBLIGATIONS. HemaCare and HemaCare staff has received, read,
understood, and shall abide by Tenet's Standards of Conduct. The parties to this
Agreement shall comply with Tenet's Compliance Program and Tenet's policies and
procedures related to the Anti-Kickback Statute and the Stark Law. Tenet's
Standards of Conduct, summary of Compliance Program, and policies and procedures
are available at:

http://www.tenethealth.com/TenetHealth/OurCompany/EthicsBusinessConduct

Further, the parties to this Agreement certify that they shall not violate the
Anti-Kickback Statute and/or the Stark Law.

 

 

 



L. EXCLUSION LISTS SCREENING. HemaCare shall screen all of its current and
prospective legal entities, officers, directors, and employees directly assigned
to work for Tenet (“Screened Persons”) against (a) the United States Department
of Health and Human Services/Office of Inspector General List of Excluded
Individuals/Entities (available through the Internet at http://www.oig.hhs.gov),
and (b) the General Services Administration's List of Parties Excluded from
Federal Programs (available through the Internet at http://www.epls.gov)
(collectively, the 'Exclusion Lists”) to ensure that none of the Screened
Persons (y) are currently excluded, debarred, suspended, or otherwise ineligible
to participate in Federal healthcare programs or in Federal procurement or
nonprocurement programs, or (z) have been convicted of a criminal offense that
falls within the ambit of 42 U,S.C. § 1320a-7(a), but have not yet been
excluded, debarred, suspended, or otherwise declared ineligible (each, an
“Ineligible Person”). If, at any time during the term of this Agreement any
Screened Person becomes an Ineligible Person or proposed to be an Ineligible
Person, HemaCare shall immediately notify Hospital of the same. Screened Persons
shall not include any employee, contractor or agent who is not providing
services under this Agreement.

M. HemaCare shall secure and maintain at all times during the Term, at
HemaCare's sole expense, professional liability insurance covering HemaCare,
with a carrier licensed to do business in the State of California and having at
least an “A” BEST rating, at the following limits:

$1,000,000 per claim/occurrence and $3,000,000 aggregate

Such insurance shall not be cancelable except upon 30 days' prior written notice
to Hospital. Such coverage shall be primary and non-contributory, HemaCare shall
annually provide Hospital a certificate of insurance evidencing such coverage
and coverage extensions. This coverage shall be either (1) on an occurrence
basis or (2) on a claims-made basis. If the coverage is on a claims-made basis,
HemaCare hereby agrees that prior to the effective date of termination of
HemaCare's current insurance coverage, HemaCare shall purchase, at HemaCare's
sole expense, either a replacement policy annually thereafter having a
retroactive date no later than the Effective Date or unlimited tail coverage in
the above stated amounts for all claims arising out of incidents occurring prior
to termination of HemaCare's current coverage or prior to termination of this
Agreement, and HemaCare shall provide Hospital a certificate of insurance
evidencing such coverage.

2. Section II is deleted, restated and incorporated herein and made a part of
the Prior Agreement as follows:

“II. HOSPITAL'S RESPONSIBILITY: Hospital shall be responsible for providing the
following:

 

 

 

A. Documented policies and procedures addressing all appropriate clinical
aspects of operations and management:

1. Written criteria for donor selection, evaluation, and management by trained
medical personnel.

2. Donor evaluation procedures to protect the safety of the cellular product
donor.

3. Donor assessment and evaluation for acceptance of patient into their
Hematopoietic Progenitor Cell transplant program including a transmission of
donor eligibility criteria including hemoglobinopathy assessment in the donor
patient profile to HemaCare prior to collection.

4. Central line placement for apheresis access, with its related
responsibilities outside of apheresis collection procedures.

5. Use and administration of cytokines, growth factors with all its related
responsibilities.

6. Donor and recipient confidentiality.

7. Donor treatment.

8. Screening.

9. Product storage, ownership and disposition.

10. Expiration dates.

11. Release and exceptional release.

12. Biological product deviations.

13. Product tracking and current log which would cross reference the HemaCare
collection number and USC/Kenneth Norris Jr. Cancer Hospital's processing number
on the product label whenever there are more than one unique identification
numbers on the product.

14. Transportation of the product.

15. Outcome data and information on clinical results of cellular product
reinfusion including time to engraftment and overall clinical outcome to be used
as part of outcome analysis. Information will be presented at the Quarterly BMT
Committee meetings. If it is urgent, hospital will immediately contact HemaCare
by phone call, email, or fax.

 

 

 

16. Information regarding adverse events associated with reinfusion of cellular
products. If it is urgent, hospital will immediately contact HemaCare by phone
call, email, or fax.

B. Processes for assessing quality of cellular therapy products to ensure their
safety, viability, and integrity and to document the products meet predetermined
release specifications. Results of all such assessments shall become part of the
permanent record of the product processed.

C. Required communicable disease testing using FDA approved testing materials
and shall be responsible for proper notification of reactive results of
infectious disease tests to the patient's physician and local and state
authorities.

D. The management of cellular therapy products with positive microbial culture
results. A positive bacterial culture must be addressed by phone call and email
immediately as soon as Hospital determines it is from the collection process and
not a contaminant from their lab manipulation.

E. A mechanism to ensure continuous operations in the event that the electronic
record system ceases to function, including a plan for data backup, and a
mechanism to ensure compliance with applicable laws.

F. Policies and procedures for the development and implementation of written
agreements with third parties whose services impact the cellular therapy
product.

G. Reviewing records applying to the non-collection aspects of cellular therapy
products, including investigation of reported adverse reaction. This will be
done in accordance with the Blood Bank's Standard Operating Procedures for blood
and/or cellular products.

H. Will obtain the necessary laboratory results prior to collection as required
by AABB standards.

I. Provide applicable physician training and continuing education (CME) in the
area of donor/patient related issues, as the facility medical director deems
necessary.

J. The physician directing the stem cell collection procedure is the hospital
attending physician who is writing orders and supervising the collection of the
Hematopoietic Progenitor Cells. The Bone Marrow Medical Transplant Director of
the clinical transplant services or his/her designate may serve as the physician
supervising the collection.

 

 

 

K. Provide a qualified, licensed physician who is experienced in the use of
pharmacologic and biologic agents and management of complications, as well as a
physician at the procurement site who can:

1. Confirm that the donor's medical status permits procurement and document that
the donor's health status is acceptable.

2. Oversee placement and maintenance of central venous catheter devices.

3. Oversee administration of growth factor/pharmacologic agents.

4. Provide patient/donor education, a general explanation of the indications for
and results of cellular therapy, potential risks, complications, as well as
risks and side effects of growth factors, where applicable, risks of anesthesia
when required, and discuss alternative methods of stem cell procurement and
alternative treatment approaches.

5. Write and sign physician orders for collection of Hematopoietic Progenitor
Cell products.

6. Provide acceptable end points and the range of expected results, where
applicable.

L. Supply all medications and fluids that are required for the stem cell
collection, and provide the qualified hospital staff to administer any
medications that are peripheral to the actual apheresis/collection procedure,
except for materials described in Section I.B. herein,

M. There shall be documentation of facility cleaning and sanitation,
environmental conditions, and inspection of environmental control systems to
ensure adequate conditions for proper operations. Records of all cleaning and
sanitation activities performed to prevent product contamination shall be
maintained ten (10) years after their creation.

N. A reasonable process for product tracking that allows tracking from the donor
to the recipient or final distribution and from the recipient, or final
disposition, to the donor.

3. Section III. E. Term is deleted, restated and incorporated herein and made a
part of the Prior Agreement as follows:

“III. E. Term.

 

 

 

The term of this Agreement (“Term”) shall be two (2) year(s) commencing on the
Effective Date. If the parties continue to abide by the terms and conditions of
this Agreement without having executed a renewal or extension of this Agreement
or advised the other party of such party's intent not to renew or extend this
Agreement, then this Agreement shall automatically be extended on a
month-to-month basis for up to six (6) months. During the term of the Agreement
or any extension of this Agreement, HemaCare may change the payment rates with
at least 30 day written notice of the proposed changes.”

4. Section III. G. ARBITRATION is added and incorporated herein and made a part
of the Prior Agreement as follows:

“III. G. ARBITRATION.

Any dispute or controversy arising under, out of or in connection with, or in
relation to this Agreement, or any amendment hereof, or the breath hereof shall
be determined and settled by final and binding arbitration in the county in
which the Hospital is located in accordance with the Commercial Rules of
Arbitration (“Rules”) of the Judicial Arbitration and Mediation Services
(“JAMS”) before one arbitrator applying the laws of the State. The parties shall
attempt to mutually select the arbitrator. In the event they are unable to
mutually agree, the arbitrator shall be selected by the procedures prescribed by
the JAMS Rules. Any award rendered by the arbitrator shall be final and binding
upon each of the parties, and judgment thereof may be entered in any court
having jurisdiction thereof. The costs shall be borne equally by both parties.”

5. Section IV. Is added and incorporated herein and made a part of the Prior
Agreement as follows:

“IV. HEMACARE AND HOSPITAL RESPONSIBILITIES: HemaCare and Hospital shall both be
responsible for providing:

A. Consents: HemaCare R.N. will supply and obtain the consent for autologous
stem cell collections, which will be included in the patient's hospital chart as
well as in the HemaCare chart, which is the property of HemaCare. Hospital will
supply and obtain written consents for all other related medical procedures that
are required by Hospital policy and Hospital will store and maintain said
written consents in the applicable records and files.

B. The Quality Management Plan shall comply with the standards required in AABB
or FACT-JACIE current editions.

C. Personnel training and competency assessment relating to their fields of
expertise.

 

 



D. Deviations, adverse events, and complaints as applicable to the appropriate
facility from which they arise, with resulting corrective action.

E. A process for documentation and review of outcome analysis and product.

F. The storage of supplies and reagents at the appropriate temperature in a
secure, sanitary, and orderly location and manner.

G. All supplies and reagents coming into contact with autologous stem cell
products during collection, processing, storage, or transportation shall be
sterile and shall be of appropriate grade for the intended use. Cleaning and
sanitation of equipment is the responsibility of the proprietor or authorized
user.

H. The HemaCare R.N. will obtain lab samples as required and submit said samples
to the appropriate Hospital personnel for Hospital processing.

I. Both Hospital and HemaCare shall comply with the current edition of FDA CFR,
State of California, AABB Standards for Cellular Therapy for accreditation, and
FACT-JACIE.

6. GENERAL. If provisions of this Amendment and the Prior Agreement conflict,
the provisions of this Amendment shall prevail. Except as specifically amended
herein, all terms and conditions of the Prior Agreement shall remain in full
force and effect.

  TENET HEALTHSYSTEM NORRIS, INC.,   A CALIFORNIA CORPORATION,   D/B/A
USC/KENNETH NORRIS JR. CANCER HOSPITAL         By: /s/ Debbie Walsh   Name:
Debbie Walsh   Title: President/Chief Executive Officer   Date: 7/16/08        
HEMACARE CORPORATION,   A CALIFORNIA CORPORATION         By: /s/ Bob Chilton  
Name: Bob Chilton   Title: EVP + CFO   Date: 7/16/08

 



 



 

 